

 
EXHIBIT 10.1




BASE SALARIES OF, AND OTHER ARRANGEMENTS WITH,
NAMED EXECUTIVE OFFICERS




Effective April 1, 2014, the annual base salaries for the Named Executive
Officers set forth in the Company’s proxy statement dated March 14, 2014 are as
follows:




Mario Longhi
President & Chief Executive Officer
$1,215,000
David B. Burritt
Executive Vice President & Chief Financial Officer
$721,000
George F. Babcoke
Senior Vice President – European Operations, and President USSK
$562,000
Michael S. Williams
Senior Vice President – Strategic Planning & Business Development
$562,000
Douglas R. Matthews
Senior Vice President – North American Flat-Rolled Operations
$525,000



    
The following perquisites are also available to the Named Executive Officers
listed above: personal use of corporate aircraft and automobiles; club
memberships; financial planning and tax preparation services; company-paid
physicals; limited personal use of corporate properties; tickets to
entertainment and sporting events; matching contributions to charities;
relocation expenses and residential and personal security services; and, in the
case of executives on foreign assignment, foreign service premiums, the services
of a driver, housing and utility benefits, foreign service cost of living
adjustment and allowances for communications and home leave. Additionally, there
are tax gross ups and reimbursements associated with foreign service.

